Form of Director Restricted Stock Unit Award Agreement

LIFEPOINT HOSPITALS, INC.

2013 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

FOR

[Insert name of Recipient]

1.     Award of Restricted Stock Units.    LifePoint Hospitals, Inc. (the
“Company”) hereby grants, as of _________________ (the “Date of Grant”), to
__________________ (the “Recipient”), the right to receive, at the times
specified in Section 4 hereof,               shares of the Company’s common
stock, par value $0.01 per share (collectively the "RSUs").  The RSUs shall be
subject to the terms, provisions and restrictions set forth in this Agreement
and the LifePoint Hospitals, Inc. 2013 Long-Term Incentive Plan (the “Plan”),
which is incorporated herein for all purposes.  The grant of this Award and the
issuance of any Shares (or any other securities of the Company pursuant thereto)
is subject to all of the terms and conditions herein and in the Plan.    Unless
otherwise provided herein, terms used herein that are defined in the Plan and
not defined herein shall have the meanings attributable thereto in the Plan.

2.     Vesting of RSUs.

(a)       General Vesting.  The RSUs shall become vested in the following
amounts, at the following times and upon the following conditions, provided that
the Continuous Service of the Recipient continues through and on the Vesting
Date:

 

 

 

Number of Shares Subject to the RSUs

Vesting Date

[                           ]

[                           ]

 

There shall be no proportionate or partial vesting of Shares subject to the RSUs
in or during the months, days or periods prior to the Vesting Date, and except
as otherwise provided in Section 2(b) hereof, all vesting of Shares subject to
the RSUs shall occur only on the Vesting Date.

(b)       Acceleration of Vesting Upon Death or Disability.  In the event that
the Receipient’s Continuous Service terminates by reason of the Recipient’s
Disability or death, the Shares subject to the RSUs subject to this Agreement
shall be immediately vested as of the date of such Disability or death,
whichever is applicable.

(c)       Definitions.  For purposes of this Agreement, the following terms
shall have the meanings indicated:

(i)     “Delivery Date” means the date that is the first to occur of any of the
following:  (1) the third anniversary of the Date of Grant, or (2) the
Recipient’s Separation from Service for any reason.





 

 

--------------------------------------------------------------------------------

 

(ii)     “Non-Vested RSUs” means any portion of the RSUs subject to this
Agreement that have not become vested pursuant to this Section 2.  

(iii)     “Separation from Service” means the voluntary or involuntary
separation from service with the Service Recipient, determined in a manner
consistent with Section 409A of the Code and the Treasury Regulations
thereunder.

(iv)     “Service Recipient” means the person or entity for whom the services
resulting in the grant of the RSUs were performed, and with respect to whom the
legally binding right to the Award arises, and all persons with whom such person
would be considered a single employer under Section 414(b) of the Code
(employees of a controlled group of corporations), and all persons with whom
such person would be considered a single employer under Section 414(c) of the
Code (employees of partnerships, proprietorships, or other entities under common
control).

(v)     “Specified Employee” means any Recipient who, at the time of his or her
Separation from Service, is a “key employee”, within the meaning of Section
416(i) of the Code, of any Service Recipient the shares of which are publicly
traded on an established securities market or otherwise, determined in
accordance with Section 409A of the Code.

(vi)     “Vested RSUs” means any portion of the RSUs subject to this Agreement
that are and have become vested pursuant to this Section 2.

3.     Forfeiture of Non-Vested RSUs.  If the Recipient’s Continuous Service is
terminated for any reason, any RSUs that are not Vested RSUs, and that do not
become Vested RSUs pursuant to Section 2 hereof as a result of such termination,
shall be forfeited immediately upon such termination of Continuous Service
without any payment to the Recipient.  The Committee shall have the power and
authority to enforce on behalf of the Company any rights of the Company under
this Agreement in the event of the Recipient’s forfeiture of Non-Vested RSUs
pursuant to this Section 3.

4.     Settlement of the RSUs.

(a)    Delivery of Shares.  The Company shall deliver to the Recipient or in the
event of the Recipient’s death, to the beneficiary or beneficiaries designated
by the Recipient, or if the Recipient has not so designated any
beneficiary(ies), or no designated beneficiary survives the Recipient, to the
personal representative of the Recipient’s estate, Shares corresponding to the
Vested RSUs on, or as soon as administratively practicable after, the Delivery
Date, but in no event more than sixty (60) days thereafter.

(b)    Distribution to Specified Employees.    Notwithstanding the foregoing, if
the Recipient is a Specified Employee, then no distributions otherwise required
to be made under this Agreement on account of the Recipient’s Separation from
Service shall be made before the date that is six (6) months after the date of
the Recipient’s Separation from Service or, if earlier, the date of the
Recipient’s death if such deferral is required to comply with Section 409A of
the Code.



2

 

 

--------------------------------------------------------------------------------

 



 

5.     Rights with Respect to RSUs.

(a)     No Rights as Shareholder until Delivery.  Except as otherwise provided
in this Section 5, the Recipient shall not have any rights, benefits or
entitlements with respect to the Shares corresponding to the RSUs unless and
until those Shares are delivered to the Recipient (and thus shall have no voting
rights, or rights to receive any dividend declared, before those Shares are so
delivered).  On or after delivery, the Recipient shall have, with respect to the
Shares delivered, all of the rights of a holder of Shares granted pursuant to
the articles of incorporation and other governing instruments of the Company, or
as otherwise available at law.  

(b)      Adjustments to RSUs.  If at any time while this Agreement is in effect
and before any Shares have been delivered with respect to any RSUs, there shall
be any increase or decrease in the number of issued and outstanding Shares of
the Company through the declaration of a stock dividend or through any
recapitalization resulting in a stock split-up, combination or exchange of such
Shares, then and in that event, the Committee (or Board as applicable) shall
make any adjustments it deems fair and appropriate, in view of such change, in
the number of Shares subject to the RSUs then subject to this Agreement.  If any
such adjustment shall result in a fractional Share, such fraction shall be
disregarded.

(c)        No Restriction on Certain Transactions.  Notwithstanding any term or
provision of this Agreement to the contrary, the existence of this Agreement, or
of any outstanding RSUs awarded hereunder, shall not affect in any manner the
right, power or authority of the Company or any Related Entity to make,
authorize or consummate: (i) any or all adjustments, recapitalizations,
reorganizations or other changes in the Company's or any Related Entity’s
capital structure or its business; (ii) any merger, consolidation or similar
transaction by or of the Company or any Related Entity; (iii) any offer, issue
or sale by the Company or any Related Entity of any capital stock of the Company
or any Related Entity, including any equity or debt securities, or preferred or
preference stock that would rank prior to or on parity with the Shares
represented by the RSUs and/or that would include, have or possess other rights,
benefits and/or preferences superior to those that such Shares include, have or
possess, or any warrants, options or rights with respect to any of the
foregoing; (iv) the dissolution or liquidation of the Company or any Related
Entity; (v) any sale, transfer or assignment of all or any part of the stock,
assets or business of the Company or any Related Entity; or (vi) any other
corporate transaction, act or proceeding (whether of a similar character or
otherwise).

(d)        Dividend Equivalents.   During the term of this Agreement, the
Recipient shall have the right to receive distributions (the “Dividend
Equivalents”) from the Company equal to any dividends or other distributions
that would have been distributed to the Recipient if each of the Shares subject
to the RSUs instead was an issued and outstanding Share owned by the
Recipient.  Dividend Equivalents payable with respect to the RSUs subject to
this Agreement shall be subject to the following terms and conditions: (i)
Dividend Equivalents payable with respect to the RSUs subject to this Agreement
shall be paid on the date the RSUs to which such Dividend Equivalents relate are
settled under Section 4 hereof, with such Dividend Equivalents to be
accumulated, without interest, by the Company (the “Accumulated Dividend
Equivalents”), (ii) all Accumulated Dividend Equivalents payable with respect to
the RSUs subject to this



3

 

 

--------------------------------------------------------------------------------

 

Agreement shall be paid in cash, reduced by any applicable withholding taxes,
and (ii) any Accumulated Dividend Equivalents with respect to the RSUs subject
to this Agreement shall be forfeited and all rights of the Recipient to such
Accumulated Dividend Equivalents shall terminate, without further obligation on
the part of the Company, unless the portion of the RSUs subject to this
Agreement to which such Accumulated Dividend Equivalents relate become Vested
RSUs pursuant to Section 2 hereof.  Each Dividend Equivalent shall be treated as
a separate payment for purposes of Section 409A of the Code.

6.     Transferability.    The RSUs are not transferable unless and until the
Shares have been delivered to the Recipient in settlement of the RSUs in
accordance with this Agreement, otherwise than by will or under the applicable
laws of descent and distribution. The terms of this Agreement shall be binding
upon the executors, administrators, heirs, successors and assigns of the
Recipient.  Except as otherwise permitted pursuant to the first sentence of this
Section, any attempt to effect a Transfer of any RSUs prior to the date on which
the Shares have been delivered to the Recipient in settlement of the RSUs shall
be void ab initio.  For purposes of this Agreement, “Transfer” shall mean any
sale, transfer, encumbrance, gift, donation, assignment, pledge, hypothecation,
or other disposition, whether similar or dissimilar to those previously
enumerated, whether voluntary or involuntary, and including, but not limited to,
any disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment.

7.     Tax Matters.

(a)     Withholding.  As a condition to the Company’s obligations with respect
to the RSUs (including, without limitation, any obligation to deliver any
Shares) hereunder, the Recipient shall make arrangements satisfactory to the
Company to pay to the Company any federal, state or local taxes of any kind
required to be withheld with respect to the delivery of Shares corresponding to
such RSUs.  If the Recipient shall fail to make the tax payments as are
required, the Company shall, to the extent permitted by law, have the right to
deduct from any payment of any kind (including the withholding of any Shares
that otherwise would be delivered to Recipient under this Agreement) otherwise
due to the Recipient any federal, state or local taxes of any kind required by
law to be withheld with respect to such Shares.

(b)     Recipient’s Responsibilities for Tax Consequences.  The tax consequences
to the Recipient (including without limitation federal, state, local and foreign
income tax consequences) with respect to the RSUs (including without limitation
the grant, vesting and/or delivery thereof) are the sole responsibility of the
Recipient.  The Recipient shall consult with his or her own personal
accountant(s) and/or tax advisor(s) regarding these matters and the Recipient’s
filing, withholding and payment (or tax liability) obligations. 



4

 

 

--------------------------------------------------------------------------------

 



8.     Amendment, Modification & Assignment.    This Agreement may only be
modified or amended in a writing signed by the parties hereto.  No promises,
assurances, commitments, agreements, undertakings or representations, whether
oral, written, electronic or otherwise, and whether express or implied, with
respect to the subject matter hereof, have been made by either party which are
not set forth expressly in this Agreement.  This Agreement (and Recipient’s
rights hereunder) may not be assigned, and the obligations of Recipient
hereunder may not be delegated, in whole or in part.  The rights and obligations
created hereunder shall be binding on the Recipient and his heirs and legal
representatives and on the successors and assigns of the Company.

9.     Complete Agreement.    This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.

10.     Miscellaneous.

(a)     No Right to (Continued) Employment or Service.    This Agreement and the
grant of RSUs hereunder shall not confer, or be construed to confer, upon the
Recipient any right to employment or service, or continued employment or
service, with the Company or any Related Entity.

(b)       No Limit on Other Compensation Arrangements.    Nothing contained in
this Agreement shall preclude the Company or any Related Entity from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.

(c)     Severability.    If any term or provision of this Agreement is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or under any applicable law, rule or regulation, then such provision shall be
construed or deemed amended to conform to applicable law (or if such provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and the grant of RSUs hereunder, such provision
shall be stricken as to such jurisdiction and the remainder of this Agreement
and the award hereunder shall remain in full force and effect).

(d)     No Trust or Fund Created.    Neither this Agreement nor the grant of
RSUs hereunder shall create or be construed to create a trust or separate fund
of any kind or a fiduciary relationship between the Company or any Related
Entity and the Recipient or any other person.  To the extent that the Recipient
or any other person acquires a right to receive payments from the Company or any
Related Entity pursuant to this Agreement, such right shall be no greater than
the right of any unsecured general creditor of the Company.





5

 

 

--------------------------------------------------------------------------------

 

(e)     Law Governing.    This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware (without
reference to the conflict of laws rules or principles thereof).

(f)         Interpretation.    This award of RSUs is subject to all of the
terms, provisions and restrictions of this Agreement and the Plan.  All
decisions or interpretations of the Board or the Committee upon any questions
arising under this Agreement or the Plan are binding, conclusive and final.

(g)     Headings.    Section, paragraph and other headings and captions are
provided solely as a convenience to facilitate reference.  Such headings and
captions shall not be deemed in any way material or relevant to the
construction, meaning or interpretation of this Agreement or any term or
provision hereof.

(h)     Notices.    Any notice under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Company, to the Company’s General Counsel at 103 Powell
Court, Brentwood, Tennessee 37207, or if the Company should move its principal
office, to such principal office, and, in the case of the Recipient, to the
Recipient’s last permanent address as shown on the Company’s records, subject to
the right of either party to designate some other address at any time hereafter
in a notice satisfying the requirements of this Section.

(i)     Compliance with Section 409A

(i)     General.    It is the intention of both the Company and the Recipient
that the benefits and rights to which the Recipient could be entitled pursuant
to this Agreement comply with Section 409A of the Code and the Treasury
Regulations and other guidance promulgated or issued thereunder (“Section
409A”), to the extent that the requirements of Section 409A are applicable
thereto, and the provisions of this Agreement shall be construed in a manner
consistent with that intention.  If the Recipient or the Company believes, at
any time, that any such benefit or right that is subject to Section 409A does
not so comply, it shall promptly advise the other and shall negotiate reasonably
and in good faith to amend the terms of such benefits and rights such that they
comply with Section 409A (with the most limited possible economic effect on the
Recipient and on the Company).

(ii)     No Representations as to Section 409A Compliance.    Notwithstanding
the foregoing, the Company does not make any representation to the Recipient
that the shares of RSUs and the Dividend Equivalents, if any, awarded pursuant
to this Agreement are exempt from, or satisfy, the requirements of Section 409A,
and the Company shall have no liability or other obligation to indemnify or hold
harmless the Recipient or any Beneficiary for any tax, additional tax, interest
or penalties that the Recipient or any Beneficiary may incur in the event that
any provision of this Agreement, or any amendment or modification thereof or any
other action taken with respect thereto is deemed to violate any of the
requirements of Section 409A.



6

 

 

--------------------------------------------------------------------------------

 

(iii)     No Acceleration of Payments.    Neither the Company nor the Recipient,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

(iv)     Treatment of Each Installment as a Separate Payment.    For purposes of
applying the provisions of Section 409A to this Agreement, each separately
identified amount to which the Recipient is entitled under this Agreement shall
be treated as a separate payment.  In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

(j)     Non-Waiver of Breach.  The waiver by any party hereto of the other
party's prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.

(k)      Clawback of Benefits.  The Committee shall have full authority to
implement any policies and procedures that it determines to be necessary or
appropriate to comply with applicable securities laws or other laws, including,
without limitation, Section 10D of the Exchange Act and any rules promulgated
thereunder, including without limitation, including in this Agreement, or
amending any this Agreement, without the consent of the Recipient, to include
language for the clawback (recapture) by the Company of any benefits under this
Agreement that the Committee deems necessary or appropriate to comply with that
statutory provision and those rules.

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.

LIFEPOINT HOSPITALS, INC.

By:________________________________

Name:

Title:

Agreed and Accepted:

RECIPIENT:

By:__________________________________

[Insert name of Recipient]



7

 

 

--------------------------------------------------------------------------------